DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 4, filed 7/27/22, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0075661 (Zeng) is a plunger device comprising a disc with a first assembly portion for receiving a handle and a second receiving portion extending downward from the plunger disc for receiving an auger attachment. However it is not disclosed if the two assembly portions create a flow path, the first assembly portion for the handle does not extend upward from the plunger disc and there is no discussion about a pump/inflator directing air through the handle shaft and through the plunger disc.
US 5,537,694 (Davenport) teaches a plunger comprising an insert (45) which forms a first and second assembly portion, the first assembly portion extending upwards from a disc part of the plunger however the second, threaded, assembly portion is located within the disc rather than extending downwardly from the disc.
US 6,550,074 (Allenbaugh) is an air-burst drain plunger comprising a plunger disc which is reversible and an inflator assembly incorporated in the handle which directs air through the plunger disc however there is not a first and second assembly portion protruding from upwardly and downwardly from the disc of the plunger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754